Citation Nr: 1545949	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  12-04 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Robin E. Hood, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the Veteran's claim was subsequently transferred to the RO in St. Petersburg, Florida.  

The Veteran testified before a decision review officer (DRO) in December 2011 and July 2014, as well as before the undersigned Veterans Law Judge (VLJ) in June 2015, and transcripts of these hearings have been associated with the claims file and reviewed by the Board.  Additionally, the record of the hearing was held open for an additional 90 days, during which the Veteran's attorney submitted additional evidence, specifically an August 2015 opinion by a private vocational expert regarding the Veteran's unemployability, which has been properly considered by the Board herein.  38 C.F.R. §§ 20.800, 20.1304(c) (2015).  The above actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103 (2013).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (describing the hearing officer's duty to fully explain the issues and suggest the submission of evidence that may have been overlooked).  


FINDING OF FACT

The Veteran is precluded from securing and following a substantially gainful occupation by reason of his service-connected dysthymic disorder.  


CONCLUSION OF LAW

The criteria for a TDIU rating have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25, 4.26 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The RO provided the Veteran with proper notice regarding his claim of entitlement to a total disability rating based upon individual unemployability (TDIU) in June 2007.  Moreover, given the Board's favorable decision herein, no further discussion of VA's duties to notify and assist is warranted with respect to the Veteran's claim on appeal.  

A TDIU rating may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 C.F.R. § 4.16(a) (2015).  There are minimum disability rating percentages that must be shown for the service-connected disabilities, alone or in combination, to even qualify for consideration for a TDIU award under § 4.16(a).  Indeed, if there is only one such disability, it must be rated at 60 percent or more; if instead there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

For the above purpose of considering one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability:  (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war.  Id.  

The United States Court of Appeals for Veterans Claims (CAVC) has indicated that the unemployability question, or the veteran's ability or inability to engage in substantial gainful activity, has to be looked at in a practical manner and that the crux of the matter rests upon whether a particular job is realistically within the capabilities, both physical and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  

Finally, marginal employment shall not be considered substantially gainful employment and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2013); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

A May 2007 RO decision first invited the Veteran to submit a TDIU claim.  Thereafter, the Veteran has continued to assert he is unemployable due to his service-connected dysthymic disorder, also claimed as PTSD.  

The Veteran's sole service-connected disability is dysthymic disorder, variously rated as 10 percent disabling from February 23, 1975, as 30 percent disabling from April 18, 2003, and as 70 percent disabling from March 2006.  Therefore, the Veteran has met the schedular criteria for a TDIU rating for the entire period on appeal.  See 38 C.F.R. § 4.16(a).  

The Veteran initially reported that he was unemployable due to his psychiatric disability at a March 2007 VA examination.  At a subsequent August 2008 VA examination, the examiner stated that although the Veteran suffered from irritability, low frustration tolerance, and motivational difficulty that would have some impact upon work, by his own admission, the Veteran would have been acceptably functional at work if not for the requirement that he use a computer system which caused him difficulty.  

An October 2009 VA examiner opined that the Veteran was not totally occupationally impaired or unemployable due solely to his depressive symptoms, although such symptoms would result in seriously reduced productivity, reliability and efficiency.  

A November 2011 VA examiner noted that the Veteran was unemployed since 2008, when he stopped working in auto parts delivery because he had trouble interacting with the public and was unable to acquire computer skills necessary for the position.  In an October 2011 addendum opinion, the examiner stated that there was no evidence that the Veteran was unemployable from a mental health perspective; rather, the Veteran reported that his symptoms improved when he engaged in productive activity, and that he previously stopped working because he had difficulty adjusting to computer systems used by his employer.  Thus, the examiner's opinion remained consistent with the opinions of previous VA examiners that the Veteran was capable of working.  

Upon VA examination in January 2012, the examiner opined that the Veteran was not unemployable due solely to his service-connected condition, although the examiner noted that the Veteran's increased discomfort in large crowds and increased irritability working with children and adolescents suggested that he may be best suited for work in more solitary positions with other adults.  

Finally, at the most recent VA examination in December 2014, the examiner opined that the Veteran's depressive symptoms alone did not render him totally disabled.  Rather, the Veteran attributed his inability to find a job to his lack of computer skills, which the examiner stated was not, in itself, sufficient to conclude that the Veteran is unemployable.  

Thus, the multiple VA opinions of record consistently conclude that the Veteran has not been rendered unemployable due to his service-connected psychiatric disability.  Rather, the examiners have focused on the fact that the Veteran has previously reported that his unemployability was due to difficulty adjusting to and learning the computer systems utilized by his employer.  

However, the Veteran is competent to report his observable symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Notably, while the Veteran has reported that his inability to learn and utilize his employer's computer system contributed to his unemployment, he has also consistently reported that his symptoms of irritability, low frustration tolerance, motivational difficulty, and difficulty interacting with the public contributed to his inability to work.  

Moreover, the Veteran has submitted an August 2015 private comprehensive vocational evaluation which noted that the Veteran presented with profound vocational limitations based upon a combination of physical and psychological demands.  Ultimately, the vocational expert opined that the Veteran was unable to apply his prior work skills to long-term or gainful employment with consideration of his functional limitations; specifically, the Veteran did not appear to be able to compete within his labor market primarily as a result of his persistent conditions of dysthymia and PTSD.  The vocational expert stated that his service-connected disability had impacted his employment opportunities throughout adulthood, resulting in frequent job loss, an inability to work around other people, decreased motivation, and workplace anxiety; moreover, above and beyond his physical conditions, his psychiatric conditions prohibit the Veteran from applying himself in the workplace, create ongoing and increased anxiety, panic attacks, uncontrollable spurts of anger and depression, mood instability, and fluctuating energy levels, which further limits his ability to be around people and creates difficulty attending appointments on time or consistently performing in workplace tasks.  

Based upon a thorough review of the claims file, including the evidence discussed above, and after resolving any reasonable doubt in favor of the Veteran, the Board finds that the preponderance of evidence weighs in favor of the Veteran's claim of entitlement to a TDIU rating.  

Notably, the multiple VA opinions of record seem to focus on the Veteran's reports that he was unable to work due to an inability to learn the computer system utilized by his employer.  However, these opinions largely fail to consider the Veteran's additional competent reports that his psychiatric symptoms of irritability, low frustration tolerance, motivational difficulty, and difficulty interacting with the public also contributed to his inability to work.  

Moreover, the Board affords great probative value to the August 2015 private vocational expert's opinion, which acknowledged the Veteran's profound vocational limitations based upon a combination of physical and psychological demands, and concluded that, above and beyond his physical conditions, the Veteran's psychiatric conditions prohibited him from applying himself in the workplace and primarily rendered him unable to compete within his labor market, such that he was unable to apply his prior work skills to long-term or gainful employment.  

In sum, after resolving any reasonable doubt in favor of the Veteran, the Board finds that his service-connected psychiatric disability precludes him from following or maintaining a substantially gainful occupation.  Thus, a TDIU rating is warranted, and the claim is granted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A TDIU rating is granted.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


